Exhibit 10.3

ASSIGNMENT OF AGREEMENT FOR PURCHASE AND SALE

THIS ASSIGNMENT OF AGREEMENT FOR PURCHASE AND SALE (this “Assignment”) is made
and entered into as of the 10th day of September, 2012, by and between O’DONNELL
ACQUISITIONS, LLC, a California limited liability company (“ODA”) and OD FLOWERS
TAMPA, LLC, a Delaware limited liability company (“ODFT”), with respect to the
following:

R E C I T A L S

A. ODA and Flowbake Tampa East, LLC, a Florida limited liability company
(“Seller”) entered into that certain Agreement of Purchase and Sale and Joint
Escrow Instructions dated September     , 2012 (the “Purchase Agreement”),
pursuant to which, among other things, Seller agreed to convey to Buyer the
Property, which real property consists of that certain land and improvements
located at land and improvements located at 1988 Tampa East Boulevard, Tampa,
Florida. Capitalized terms which are not expressly defined in this Assignment
shall have the meaning given to them in the Purchase Agreement.

B. ODA intends to convey all of its right, title and interest under the Purchase
Agreement to ODFT, and ODFT desires to accept such assignment and assume all
duties and obligations of ODA thereunder.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Assignment. ODA hereby assigns all of its right, title and interest under the
Purchase Agreement to ODFT. ODFT accepts such assignment and assumes all
obligations and liabilities of ODA as the “Buyer” under the Purchase Agreement.

2. Indemnity. ODFT hereby agrees to indemnify, defend, and hold harmless ODA
from and against any and all liability, cost, or expense which ODA may incur
arising out of any default by ODFT in the performance of its obligations under
the Purchase Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date and year first above written.

 

“ODA”

  O’DONNELL ACQUISITIONS, LLC, a California limited liability company   By:  

/s/ Douglas D. O’Donnell

    Douglas D. O’Donnell, as Trustee of the DOD Trust dated August 29, 2002, its
sole member

“ODFT”

  OD FLOWERS TAMPA, LLC, a Delaware limited liability company   By:   O’Donnell
Strategic Industrial REIT Operating Partnership, LP, a Delaware limited
partnership, its sole Member and Manager     By:   O’Donnell Strategic
Industrial REIT, Inc., a Delaware corporation, its sole General Partner      
By:  

/s/ Douglas D. O’Donnell

      Douglas D. O’Donnell, its CEO and President

 

-2-